 

Exhibit 10.44

 

Portola Pharmaceuticals, Inc.
Restricted Stock Unit Award Grant Notice
Inducement Plan

 

Portola Pharmaceuticals, Inc. (the “Company”), pursuant to its Inducement Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award (the
“Award”) in respect of the number of Restricted Stock Units (“RSUs”) set forth
below.  The Award is subject to all of the terms and conditions as set forth
herein, including the Vesting Criteria set forth below, the Plan and the
Restricted Stock Unit Award Agreement (the “RSU Agreement”).  Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan or
the RSU Agreement, as applicable.  Except as provided herein, in the event of
any conflict between such provisions, the terms of the Plan shall control.

 

Participant:

 

%%FIRST_NAME %-% %%MIDDLE_NAME%-% %%LAST_NAME%-%

Employee ID:

 

%%EMPLOYEE_IDENTIFIER%-%

Grant Number:

 

%%OPTION_NUMBER%-%

Date of Grant:

 

%%OPTION_DATE,’Month DD, YYYY’%-%

Number of Shares Subject to Award:

 

%%TOTAL_SHARES_GRANTED,’999,999,999’%-%

 

Vesting Terms: RSUs subject to the Award shall be earned and vested as described
below, with shares of the Company’s Common Stock to be issued for each vested
RSU in accordance with Section 6 of the RSU Agreement:

 

Shares

Vest Type

Full Vest

%%SHARES_PERIOD1,’999,999,999’%-%

%%VEST_TYPE_PERIOD1%-%

%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-%

%%SHARES_PERIOD2,’999,999,999’%-%

%%VEST_TYPE_PERIOD2%-%

%%VEST_DATE_PERIOD2,’ ’Month DD, YYYY’%-%

%%SHARES_PERIOD3,’999,999,999’%-%

%%VEST_TYPE_PERIOD3%-%

%%VEST_DATE_PERIOD3,’ ’Month DD, YYYY’%-%

 

RSUs not earned and vested during the relevant vesting period set forth above
will be forfeited.

 

For the avoidance of doubt, for purposes of a Change in Control, (a) RSUs are
considered “other stock rights with respect to stock of the Company” for
purposes of Section 2.2(b) of the Executive Severance Benefits Agreement between
the Participant and the Company, and (b) this RSU Award, including any unearned,
unforfeited RSUs, shall continue in effect or otherwise be subject to
disposition under the transaction agreement as a Stock Award, pursuant to
Section 9(c) of the Plan (relating to Corporate Transactions).

 

 

1

--------------------------------------------------------------------------------

 

Mandatory Sale to Cover Withholding Taxes:  As a condition for acceptance of
this award, to the fullest extent permitted under the Plan and applicable law,
withholding taxes will be satisfied through the sale of a number of the shares
subject to the Award as determined in accordance with Section 11 of the Award
Agreement and the remittance of the cash proceeds to the Company. Under the
Award Agreement, the Company is authorized and directed by the Participant to
make payment from the cash proceeds of this sale directly to the appropriate
taxing authorities in an amount equal to the taxes required to be withheld. The
mandatory sale of shares to cover withholding taxes is imposed by the Company on
the Participant in connection with the receipt of this Award, and it is intended
to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange
Act and be interpreted to meet the requirements of Rule 10b5-1(c).

 

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the RSU Agreement
and the Plan.  Participant further acknowledges that as of the Date of Grant,
this Grant Notice, the RSU Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject.

 

Portola Pharmaceuticals, Inc.

 

Participant

 

 

By: /s/ Portola Pharmaceuticals, Inc.

 

Signature

Signature

 

 

 

 

Date:

 

Date:

 

 

 

Attachments:

Restricted Stock Unit Award Agreement and Inducement Plan

 

2